            Case 3:20-mj-00136        Document 1-1       Filed 06/16/20     Page 1 of 7




DISTRICT OF OREGON, ss:                                         AFFIDAVIT OF CALEB ENK



       Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Caleb T. Enk, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) assigned to the Portland, Oregon Post of Duty and have been so employed

since September 2005. I am a graduate of the Federal Law Enforcement Training Center and

the ATF National Academy. During this training, I received instruction relating to federal law

violations, investigation strategies, evidence collection, interview techniques, and search and

seizure. As a special agent with ATF, part of my duties and responsibilities include conducting

criminal investigations for possible violations of federal firearms, explosives, and arson laws.

As such, I have been involved in numerous investigations of resulting in multiple successful

prosecutions.

       2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

Alexander Preston Hird. The arrest warrant is requested for unlawful possession of a firearm in

violation of Title 18 U.S.C. Section 922(g)(1) and possession of methamphetamine with intent to

distribute in violation of Title 21 U.S.C. Section 841(a)(1).

                                          Applicable Law

       4.       As set forth below, I have probable cause to believe, and do believe, Alexander

Preston Hird has committed the crimes of Felon in Possession of a Firearm in violation of Title

18 U.S.C. § 922(g)(1), which makes it unlawful for any person who has knowingly been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year to
            Case 3:20-mj-00136        Document 1-1      Filed 06/16/20     Page 2 of 7




knowingly possess a firearm or ammunition that have been shipped or transported in interstate or

foreign commerce; in addition to Title 21 U.S.C. § 841(a)(1), which makes it unlawful for any

person knowingly or intentionally to manufacture, distribute, or dispense, or possess with intent

to manufacture, distribute, or dispense, a controlled substance.

                                  Statement of Probable Cause

       5.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts set

forth in this affidavit are based on my own personal knowledge, knowledge obtained from other

individuals during this investigation, including other law enforcement officers, interviews of

witnesses, a review of records related to this investigation, communications with others who

have knowledge of the events and circumstances described herein, and information gained

through my training and experience.

Arrests of Alexander Preston Hird:

       6.      On January 30, 2020, at approximately 0605 hours, Keizer Police Department

(KZP) was on patrol and observed a maroon colored min-van bearing Oregon license plate 423

CQL parked in front of an apartment complex located at 755 Manbrin Drive NE in Keizer,

Oregon. KZP saw the van was not running and had no lights on, and a male occupant sat in the

driver’s seat apparently looking at his phone. KZP parked approximately three car lengths

behind the vehicle, and a short time later the van started up and pulled forward about 10 feet,

before stopping briefly, and then driving away from the location. KZP queried DMV records

and noted the van was registered to Hird, who was on parole at the time and did not live at the

apartment complex.


 Page 2 – Affidavit of Caleb Enk (ATF)                             USAO Version Rev. April 2017
               Case 3:20-mj-00136      Document 1-1      Filed 06/16/20     Page 3 of 7




          7.      KZP followed the vehicle and conducted a traffic stop after observing the vehicle

commit a traffic violation. KZP contacted the driver and confirmed his identity as Hird. KZP

observed Hird appeared excessively nervous during the stop, and further observed a baseball bat

tucked into the driver’s door panel. Hird was questioned about the presence of additional

weapons inside the car, and he denied the presence of any. An open container of vodka was

also observed, in addition to a small zippered pouch. Hird was questioned about the pouch, and

he claimed to have recently found the pouch at a carwash, but did not know who it belonged to.

Hird was asked if he wanted to look inside the pouch in an attempt to identify the owner. Hird

opened the pouch and KZP observed numerous plastic baggies and suspected narcotics inside.

Hird was escorted from the vehicle and taken into custody. Upon opening the driver’s door,

KZP observed a handgun in the door panel within close reach of where Hird was seated as the

driver.

          8.      KZP recovered the firearm and identified it as a Ruger pistol, model Mark I, .22

caliber, serial number 15-82859. The pistol was loaded and chambered when recovered. KZP

tested the suspected drugs from inside the zippered pouch, and it field tested positive for

methamphetamine with a total packaging weight of approximately 34 grams. Also found in the

vehicle was additional .22 caliber ammunition, as well as additional concealed weapons in the

form of knives, another baseball bat, and a machete. A digital scale and a separate baggie of

suspected methamphetamine was located on the driver’s seat as well.

          9.      Hird was advised of his Miranda Rights and interviewed by KZP. Hird admitted

the drugs inside the zippered pouch belonged to him. Hird stated the pistol did not belong to

him, but that his fingerprints or DNA would be located on the gun as it was loaned to him by a


 Page 3 – Affidavit of Caleb Enk (ATF)                            USAO Version Rev. April 2017
             Case 3:20-mj-00136      Document 1-1       Filed 06/16/20     Page 4 of 7




friend. Hird initially claimed he was a drug dealer, but later stated he was a debt collector for

his drug dealer. Hird stated he was initially parked out front of the apartment complex to

conduct surveillance on someone who owed money for drugs.

       10.      On February 16, 2020, Woodburn Police Department (WPD) responded to a call

of a possible drunk driver. The involved vehicle was described as a black Ford Escape bearing

Oregon license plate XAR 396, and it was located near 825 S. Pacific Highway in Woodburn,

Oregon. WPD arrived and observed the vehicle to be illegally parked, facing north off of the

southbound lanes. WPD contacted the driver and sole occupant of the vehicle, and identified

him as Alexander Hird. During the contact Hird appeared nervous and stated he had pulled over

for a minute, but was leaving soon. While Hird searched the vehicle for proof of insurance,

WPD observed several pill bottles in the center console and observed Hird had access to a fixed

blade knife on the rear passenger seat. WPD also confirmed Hird was on parole for burglary.

       11.      WPD asked to view the pill bottles, and Hird provided them. WPD noted one of

the bottles was empty and in a name not being Hird. WPD noted the second bottle had blue

pills imprinted with “C-1”, and identified the pills as Clonazepam, a Schedule IV controlled

substance. Hird was advised of his Miranda Rights, and claimed the pills had been given to him

in Salem, Oregon earlier that same day. Hird denied the presence of additional narcotics inside

the vehicle, and consented to a search. During the search WPD located an eyeglass case in the

driver’s door pocket, with a vacuum sealed plastic bag inside containing suspected narcotics.

Additional suspected narcotics were located inside the vehicle as well. The substances were

field tested, and tested positive for methamphetamine with a total packaging weight of




 Page 4 – Affidavit of Caleb Enk (ATF)                          USAO Version Rev. April 2017
             Case 3:20-mj-00136     Document 1-1       Filed 06/16/20     Page 5 of 7




approximately 59.8 grams. Also located in the vehicle were two baseball bats, knives, and a

hatchet.

       12.      During an interview, Hird claimed to be working for “agents” in Marion Co.

DA’s office. Hird stated he was supposed to meet with a heroin dealer, show the dealer his

methamphetamine, and the dealer would show 16 pounds of heroin in response. Hird said he

only knew the drug dealer as “Eric” and was not supposed to give information about who Hird

was working for. Hird was asked about the possible presence of messages on his phone related

to drug distribution. Hird confirmed such messages did exist. Hird consented to a search of his

cell phone and WPD observed text messages consistent with drug dealing.

       13.      I am assigned as the primary ATF agent for Marion County, Oregon and have

been so for approximately a year and a half. During this assignment I have worked with

numerous law enforcement officials inside the county on the local, state, and federal level. In

response to Hird’s claims to be working with agents out of Marion County DA’s office, I asked

multiple knowledgeable members of various law enforcement agencies if Hird is, or was

working for them in any capacity. I was told Hird is not currently, and has not previously been

associated with them as an informant or cooperator in any capacity. I also know that informants

and other types of cooperators do not typically work directly for Marion County District

Attorney’s office, but rather for a law enforcement agency who may then present cases generated

by such informants/cooperators to the DA’s office for consideration of prosecution. Lastly,

through my many conversations and investigations with law enforcement officials in Marion

County, Oregon I have never known Hird to be used as an informant/cooperator of any kind.

Prior Criminal History and Felony Convictions:


 Page 5 – Affidavit of Caleb Enk (ATF)                         USAO Version Rev. April 2017
             Case 3:20-mj-00136       Document 1-1        Filed 06/16/20    Page 6 of 7




       14.       I have reviewed a computerized criminal history (CCH) and conviction

documents for Alexander Preston Hird. The CCH and convictions documents revealed Hird has

11 arrest cycles in the state of Oregon, to include the following prior felony conviction:

             •   Burglary in the First Degree, on or about May 26, 2017, in Marion County Circuit
                 Court, State of Oregon, Case Number 17CR14401, sentenced to 34 months prison

Interstate Nexus:

       15.       I am a specialist in the recognition and identification of firearms, ammunition, and

their place of manufacture, and based on my training and experience, the aforementioned firearm

seized in the January 30, 2020 incident was not manufactured in the State of Oregon, and

therefore, would had to have traveled in interstate commerce to be possessed and recovered in

Oregon.

                                             Conclusion

       16.       Based on the foregoing, I have probable cause to believe, and I do believe, that

the crimes of Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1) and

Possession of Methamphetamine with Intent to Distribute in violation of 21 U.S.C. § 841(a)(1),

have been committed by Alexander Preston Hird.

       17.       Prior to being submitted to the Court, this affidavit, accompanying criminal

complaint, and arrest warrant were all reviewed by Assistant United States Attorney (AUSA)

Ashley Cadotte for the District of Oregon. AUSA Cadotte advised me that in her opinion the

affidavit and criminal complaint are legally and factually sufficient to establish probable cause to

support the issuance of the requested criminal complaint and arrest warrant. I declare under




 Page 6 – Affidavit of Caleb Enk (ATF)                           USAO Version Rev. April 2017
             Case 3:20-mj-00136     Document 1-1        Filed 06/16/20   Page 7 of 7




penalty of perjury that the statements above are true and correct to the best of my knowledge and

belief.

          DATED this 16th day of June, 2020.



                                               By Phone
                                               CALEB T. ENK
                                               Special Agent
                                               Bureau of Alcohol, Tobacco,
                                               Firearms, and Explosives


      Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at
5:12                    16 2020
_____a.m./p.m. on June ____,


                                               _________________________________
                                               HONORABLE YOULEE YIM YOU
                                               United States Magistrate Judge




 Page 7 – Affidavit of Caleb Enk (ATF)                         USAO Version Rev. April 2017
